SUMMARY ORDER
IN CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is VACATED and the matter REMANDED.
Petitioners appeal two orders of the distinct court; the first, dated October 10, 2000, removing the Socialist Republic of Vietnam from its December 17, 1999 default judgment; and the second, dated December 12, 2000, denying petitioners’ request for reconsideration and an opportunity to correct personal service upon Vietnam. In view of the facts that (1) the defect in service was not called to petitioners’ attention prior to mid-June at the earliest (and not clearly signaled until the district court’s memorandum of July 6, 2000), (2) the district court was divested of jurisdiction upon petitioners’ filing of a notice of appeal on June 21, 2000, and (3) upon restoration of the case to the district court, petitioners promptly requested an opportunity to remedy the defect in service, we believe the district court should, in the exercise of its discretion, have permitted petitioners the opportunity to effectuate service of process in accordance with the requirements of the Foreign Sovereign Immunities Act, 28 U.S.C § 1608.
Accordingly, we vacate the judgement and remand.